United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3227
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Lloyd Koger

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: June 15, 2020
                                Filed: July 27, 2020
                                   [Unpublished]
                                   ____________

Before LOKEN, ARNOLD, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      After Lloyd Koger pleaded guilty to distributing heroin following a felony drug
conviction, see 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 851, the district court1

      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
determined that he was a career offender because of his two convictions for controlled
substance offenses under Ill. Comp. Stat. 570/401. See USSG § 4B1.1. Koger contends
that those convictions do not qualify as career-offender predicates, but, as he concedes,
United States v. Jones, 882 F.3d 1169, 1171 (8th Cir. 2018), which involves this very
same statute, is directly on point and forecloses his argument. Koger also maintains that
the district court erred in calculating the relevant drug quantity and in applying an
enhancement for reckless endangerment. But our determination that he is a career
offender controls his Guidelines range and renders these contentions moot. See USSG
§ 4B1.1(b).

       The district court concluded that Koger's Guidelines range was 188–235 months'
imprisonment, a holding Koger does not challenge. Koger moved the district court to
vary downward from this range because the convictions that served as predicates to his
career-offender status occurred so long ago that they almost don't count as predicates.
He also pointed out that his criminal behavior began when he was nine years old, near
the time his father left his family. The district court denied the motion and sentenced
Koger to 200 months' imprisonment. In doing so, the court noted that, though Koger's
father's departure from the family was a mitigating circumstance and the age of his
predicate convictions might also be one, the aggravating circumstances here
outweighed the mitigating ones. The court emphasized that Koger had committed
crimes continually since he was nine years old and was likely to recidivate. We cannot
say that the district court abused its ample discretion in so concluding, and we hold that
Koger has failed to rebut the presumption that this Guidelines sentence is reasonable.
See United States v. Hoeffener, 950 F.3d 1037, 1046–47 (8th Cir. 2020).

      Affirmed.
                        ______________________________




                                           -2-